DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 9, 10, 15, and 16 objected to because of the following informalities:
Regarding claim 1, Applicant claims “ …configured to control movement of corresponding one of the mobile bodies…”. The examiner recommends amending this claim to state “ …configured to control movement of a corresponding one of the mobile bodies…”.
Claims 15 and 16 contain language similar to that of claim 1, and are similarly objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A collector configured to collect”,  “ a mapping unit configured to map”, and “a generator configured to generate” in claim 1. The above limitations are being interpreted as a CPU, as defined in Page 14, Lines 25 and 26 of the present specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, Applicant claims “out of the plurality of mobile bodies”. However, it is unclear to the examiner what this limitation is intended to be referencing. Specifically, the preamble of the claim states that the mobility information provision system of claim 1 further comprises a plurality of terminal devices usable in the respective mobile bodies, however the limitation “out of the plurality of mobile bodies” seems to be stating the opposite. As such it is impossible for the examiner to properly ascertain the metes and bounds of the claim, rendering it indefinite. 
Claims 5, 6, 7, 8, 13 and 14 contain language similar to that of claim 2, and are similarly rejected. 
Claims 4, 6, 8, 10, and 14 are rejected by virtue of their dependence on rejected base claim 2, and claims 9, 11, and 12 are rejected by virtue of their dependence on rejected base claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka (US 10255811 B2), hereafter Naka.

Regarding claim 1, Naka teaches a mobility information provision system comprising:
A collector configured to collect field information or preliminary processed information using a plurality of communication apparatuses provided in respective predetermined zones or respective predetermined sections, the field information including information on movement of a plurality of mobile bodies, the preliminary processed information being obtained by processing the field information (Col. 7, Lines 40-54, vehicles having detection sensors to determine their own positions, Col. 4, Lines 40-55, traffic ECU determines traffic conditions for both the own and manned vehicles);
A mapping unit configured to map positions of the mobile bodies on a basis of the field information or the preliminary processed information collected by the collector (Col. 5, Lines 4-10, map database contains current positions of the own vehicle and the manned vehicle);
A generator configured to generate course-related information on a basis of information on the positions of the mobile bodies mapped by the mapping unit, the course-related information comprising information on courses or movable ranges in which the mobile bodies are movable (Col. 5, Lines 4-10, travel path setting unit sets travel path for the vehicles); and
A controller provided for each of the mobile bodies and configured to control movement of corresponding one of the mobile bodies on a basis of the course-related information generated by the generator, information obtained from the course-related information and used to determine the movement of the corresponding one of the mobile bodies, or information used to control the movement of the corresponding one of the mobile bodies (Col. 7, Lines 4-12, traffic controller used to control the own vehicle and manned vehicle based on travel paths), wherein
The mapping unit is configured to map, in a case where the field information or the preliminary processed information collected by the collector includes information on an obstacle that would hinder the movement of the mobile bodies, the obstacle together with the positions of the mobile bodies (Col. 7, Lines 24-39, obstacle detection sensor detects obstacles in the surroundings, Col. 8, Lines 20-37, map database stores information of travel paths, travel paths generated based on obstacle presence, Examiner’s note: The storing of the obstacle avoiding travel path would require storing the location of the obstacle, further, the generation of a path in response to an obstacle would require the obstacle to hinder or obstruct the movement of the mobile body, otherwise there would be no reason to re-generate or alter the existing travel path), and
The generator is configured to generate, in the case where the field information or the preliminary processed information collected by the collector includes the information on the obstacle that would hinder the movement of the mobile bodies, the course-related information for each of the mobile bodies to cause the mobile bodies to move avoiding the obstacle (Col. 8, Lines 20-37, map database stores information of travel paths, travel paths generated based on obstacle presence).
Claims 15 and 16 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 2 Naka teaches the mobility information provision system according to claim 1, further comprising a plurality of terminal devices usable in the respective mobile bodies (Col. 9, Lines 15-24, vehicle includes communication device), wherein
Each of the communication apparatuses provided in the respective predetermined zone or the respective predetermined sections in which the mobile bodies are to move is configured to communicate with the terminal device used in a mobile body moving in the predetermined zone or the predetermined section of which the communication apparatus is in charge, out of the plurality of mobile bodies (Col. 9, Lines 15-24, vehicle includes communication device, Col. 9, Lines 40-42, communication device communicates between vehicle and traffic controller).

Regarding claim 3, Naka teaches the mobility provision system according to claim 1, wherein each of the mobile bodies comprises a vehicle (Col. 7, Lines 13-23, vehicle ECU mounted on the own vehicle), and
The controller is provided in the vehicle (Col. 7, Lines 13-23, vehicle ECU mounted on the own vehicle).
Claim 4 is similar in scope to claim 3, and is similarly rejected.

Regarding claim 5, Naka teaches the mobility information provision system according to claim 1, wherein the mapping unit is configured to map a position of the obstacle (Col. 7, Lines 24-39, obstacle detection sensor detects obstacles in the surroundings, Col. 8, Lines 20-37, map database stores information of travel paths, travel paths generated based on obstacle presence), and 
The generator is configured to generate, on a basis of information on the positions of the mobile bodies and the position of the obstacle that are mapped by the mapping unit, the course-related information for a mobile body to move avoiding the position of the obstacle or pass by the position of the obstacle at a decelerating speed, out of the mobile bodies (Col. 7, Lines 24-39, obstacle detection sensor detects obstacles in the surroundings, Col. 8, Lines 20-37, map database stores information of travel paths, travel paths generated based on obstacle presence)
	Claim 6 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 7 Naka teaches the mobility information provision system according to claim 1, wherein the mapping unit is configured to set a warning section or a prohibited section around the position of the obstacle Col. 13, Lines 52-61, determination of avoidance region), and
The generator is configured to generate the course-related information for a mobile body to move avoiding the warning section or the prohibited section set around the position of the obstacle, out of the mobile bodies (Col. 7, Lines 24-39, obstacle detection sensor detects obstacles in the surroundings, Col. 8, Lines 20-37, map database stores information of travel paths, travel paths generated based on obstacle presence).
Claim 8 is similar in scope to claim 7, and is similarly rejected

Regarding claim 11, Naka teaches the mobility information provision system according to claim 7, wherein the generator is configured to generate the course-related information for each of the mobile bodies to cause each of the mobile bodies to avoid the obstacle, the warning section, or the prohibited section in a different way depending on a moving state or a moving environment of each of the mobile bodies (Col. 13, Line 41 – Col. 14, Line 9, determination if the vehicle is allowed to depart from the travel-permitted region, determination is made based on the presence of other vehicles, Examiner’s Note, the different modes of traveling around the obstacle based on the presence of other vehicles corresponds to a change in obstacle avoidance based on the moving environment, since the presence of another vehicle could reasonably be considered an attribute of the moving environment).
Regarding claim 13, Naka teaches The mobility information provision system according to claim 1, wherein the mapping unit is configured to map a virtual obstacle at a position that a mobile body to move avoiding the warning section or the prohibited section set around the position of the obstacle, out of the mobile bodies has moved avoiding (Col. 7, Lines 24-39, obstacle detection sensor detects obstacles in the surroundings, Col. 8, Lines 20-37, map database stores information of travel paths, travel paths generated based on obstacle presence).
Claim 14 is similar in scope to claim 13, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naka as applied to claim 7 above, and further in view of Dax (US 20210122373 A1), hereafter Dax.

Regarding claim 9, Naka teaches the mobility information provision system according to claim 7, but fails to teach wherein the mapping unit is configured to:
Determine whether there is a likelihood of movement of the position of the obstacle, and 
Make the warning section larger in a case where there is the likelihood of the movement of the position of the obstacle than in a case where there is no likelihood of the movement of the position of the obstacle, or make the warning section larger in a case where the likelihood of the movement of the position of the obstacle is equal to or higher than a predetermined threshold than in a case where the likelihood of the movement of the position of the obstacle is lower than the predetermined threshold.
Dax, however, does teach wherein the mapping unit is configured to:
Determine whether there is a likelihood of movement of the position of the obstacle (0065, perception component detects characteristics of the entity, including the velocity, acceleration, and global position), and 
Make the warning section larger in a case where there is the likelihood of the movement of the position of the obstacle than in a case where there is no likelihood of the movement of the position of the obstacle, or make the warning section larger in a case where the likelihood of the movement of the position of the obstacle is equal to or higher than a predetermined threshold than in a case where the likelihood of the movement of the position of the obstacle is lower than the predetermined threshold (0058, safety distance between vehicle and object increased or decreased based on the speed of the vehicle).
Naka and Dax are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the warning section size change of Dax in order to provide a means for the vehicle to adjust to its driving conditions. The motivation to combine is to allow the vehicle to slow down sufficiently in order to avoid the obstacle.
Claim 10 is similar in scope to claim 9, and is similarly rejected.

Regarding claim 12, the combination of Naka and Dax teaches the mobility information provision system according to claim 9, and Naka further teaches wherein the generator is configured to generate the course-related information for each of the mobile bodies to cause each of the mobile bodies to avoid the obstacle, the warning section, or the prohibited section in a different way depending on a moving state or a moving environment of each of the mobile bodies (Col. 13, Line 41 – Col. 14, Line 9, determination if the vehicle is allowed to depart from the travel-permitted region, determination is made based on the presence of other vehicles, Examiner’s Note, the different modes of traveling around the obstacle based on the presence of other vehicles corresponds to a change in obstacle avoidance based on the moving environment, since the presence of another vehicle could reasonably be considered an attribute of the moving environment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futaki (US 20190028862 A1) teaches a system for relaying location related information to a plurality of vehicles.
Tiwari (US 20180154899 A1) teaches a system for controlling a vehicle, wherein the vehicle is able to alter its course in order to avoid objects.
Karacan (US 20160055745 A1) teaches a system for communicating traffic information to a plurality of motor vehicles, using an ad-hoc interacting motor vehicle communication system.
Kim (US 20150241880 A1) teaches a method for sharing vehicle information among a plurality of autonomous vehicles.
Su (US 10466717 B1) teaches a system for controlling a vehicle based on information gathered by the vehicle regarding the location in which the travel path is in.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664